 

EXHIBIT 10.17

 

OMEGA FLEX, INC.

Phantom Stock Agreements

Schedule of Directors and Officers

As of December 31, 2018

 

Director/Officer  Type  Number  Grant Date  Grant Price   Maturity Date  Vesting
Schedule                      Dean W. Rivest  Full  1,800  02/16/2015  $31.26  
02/16/2019  3 years    Full  1,800  02/16/2016  $33.02   02/16/2020  3 years   
Full  1,200  02/14/2017  $44.23   02/14/2021  3 years    Full  1,000 
02/12/2018  $55.60   02/12/2022  3 years                       Paul J. Kane 
Full  1,800  02/16/2015  $31.26   02/16/2019  3 years    Full  1,800 
02/16/2016  $33.02   02/16/2020  3 years    Full  1,200  02/14/2017  $44.23  
02/14/2021  3 years    Full  1,000  02/12/2018  $55.60   02/12/2022  3 years   
                   Edwin B. Moran  Full  1,800  02/16/2015  $31.26   02/16/2019 
3 years    Full  1,800  02/16/2016  $33.02   02/16/2020  3 years    Full  1,200 
02/14/2017  $44.23   02/14/2021  3 years    Full  1,000  02/12/2018  $55.60  
02/12/2022  3 years                       Steven A. Treichel  Full  2,550 
02/16/2015  $31.26   02/16/2019  3 years    Full  2,550  02/16/2016  $33.02  
02/16/2020  3 years    Full  2,000  02/14/2017  $44.23   02/14/2021  3 years   
Full  1,500  02/12/2018  $55.60   02/12/2022  3 years                      
Timothy P. Scanlan  Full  1,800  02/16/2015  $31.26   02/16/2019  3 years   
Full  1,800  02/16/2016  $33.02   02/16/2020  3 years    Full  1,200 
02/14/2017  $44.23   02/14/2021  3 years    Full  1,000  02/12/2018  $55.60  
02/12/2022  3 years                       Steven Hockenberry  Full  710 
02/16/2015  $31.26   02/16/2019  3 years    Full  710  02/16/2016  $33.02  
02/16/2020  3 years    Full  475  02/14/2017  $44.23   02/14/2021  3 years   
Full  475  02/12/2018  $55.60   02/12/2022  3 years                       Robert
Haines  Full  475  02/14/2017  $44.23   02/14/2021  3 years    Full  475 
02/12/2018  $55.60   02/12/2022  3 years

 

   

 

 